UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. Semi-Annual Report AL FRANK FUND AL FRANK DIVIDEND VALUE FUND Al Frank Fund Al Frank Dividend Value Fund SEMI-ANNUAL REPORT June 30, 2011 Al Frank Funds 85 Argonaut, Suite 220 Aliso Viejo, CA 92656 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management 85 Argonaut, Suite 220, Aliso Viejo, CA 92656 alfrankfunds.com Dear Shareholders, For the six-month period ending June 30, 2011, the Al Frank Fund (VALUX) had a return of 5.24% while the Al Frank Dividend Value Fund (VALDX) had a return of 4.25%.Though these figures trail the 6.02% return of the S&P 500® Index and the 6.35% total return of the Russell 3000® Index, we note that the value-priced stocks that we favor have had a more difficult go of it this year than their growth-focused rivals.In fact, the value component of the Russell 3000® Index showed a more modest return of 5.74% while the growth component turned in a return of 6.98% for the first six months of 2011. While we will continue with the semi-annual review in a moment, we cannot ignore the tremendous volatility seen in the equity markets as we pen these comments on August 15. Incredibly, over the first six trading sessions of this month, our benchmark Russell 3000® Index plunged by more than 14%, before a strong rebound cut those losses in half over the ensuing five trading sessions. No doubt, there will be plenty more drama by the time this report makes its way to shareholders. Looking at the recent events, investor skittishness was running high after Congress and the White House engaged in a monumental game of chicken over raising the debt-ceiling and taking steps to address the massive $14 trillion deficit. The resultant watered-down ‘bi-partisan’ agreement led to a downgrade of the U.S. AAA credit rating by Standard & Poor’s, which was really what triggered the big selloff. Of course, the state of affairs across Europe also spooked the markets, with Spain and Italy having grabbed the troubled baton from Greece and Portugal. And concerns about slowing emerging market growth and a couple of disappointing economic statistics released here at home didn’t help matters. While our experience tells us that there is no certainty that a bottom has been put in and we are running with slightly elevated cash positions in both of our Funds to take advantage of future individual stock opportunities that may present themselves, even if the major market averages do not breach the recent intra-day lows, the tune we’ve been whistling has not changed. We are still of the mind that with… 1) Interest rates at extremely low levels (the yield on the 10-Year Treasury is at 2.3%, meaning that if inflation over the next ten years averages 3% as it has over the long run, investors who hold to maturity are likely to see negative real returns), 2) Dividend payouts comparatively high (the yield based on dividends to be paid over the next 12 months on the Russell 3000® Index is now 2.2%, with the forward yield on the value-component of the index, the Russell 3000® Value Index, standing at 2.8%), 3) Strong corporate profit growth (as of Aug. 11, Standard & Poor’s estimates that EPS on its broad-based S&P 500® Index is expected to increase from $83.77 in 2010 to $98.94 in 2011 to $113.47 in 2012), 4) Balance sheets remaining healthy (non-financial companies in the S&P 500® Index were holding $1.1 trillion in cash and short-term investments at the end of the first quarter, up from $963 billion at the end of the year, according to Standard & Poor’s), 5) Equity valuations more than reasonable (the S&P 500® Index is presently trading around 11 times the forward earnings estimate of $105.92), 6) The economy muddling along with the consensus forecast (2.2% for Q3 2011; 2.5% for Q4 2011; 2.4% for Q1 2012 and 2.9% for Q4 2012, according to Blue Chip Economic Indicators) not suggesting that we will slip back into recession, and 7) The Federal Reserve likely to keep the federal funds rate at exceptionally low levels at least through mid-2013, …we think that long-term oriented folks should be looking to add to their equity holdings. ***** The first six months of 2011 were not without their own share of drama, what with the ‘Arab Spring’ beginning with the resignation of Egyptian President Hosni Mubarak in February, the calamitous earthquake and tsunami devastating Japan in March, disastrous tornadoes striking the South and Midwest in May and the European Sovereign Debt situation playing out throughout the period. Nevertheless, stocks were generally able to climb this so-called ‘Wall of Worry’ as a combination of strong corporate profits, extremely low interest rates, an accommodative Federal Reserve and the weak dollar (conditions that still persist) helped to maintain decent investor enthusiasm toward equities. 2 Al Frank Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 6.30.11 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 32.51% 32.86% 32.37% 30.69% 5 years 1.13% 1.41% 3.35% 2.94% 10 years 6.90% N/A 3.44% 2.72% Since 1.2.98 inception 10.24% 0.13% 4.56% 4.09% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class - 1.67%; Advisor Class - 1.42% Net Annual Fund Operating Expenses: Investor Class - 1.50%; Advisor Class - 1.25% The advisor has contractually agreed to waive fees through April 30, 2012.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. GROWTH OF A HYPOTHETICAL $10,000 INVESTMENT SINCE INCEPTION Actual performance of investors will vary depending on the timing of their investments in the Fund. Hypothetical investment assumes the reinvestment of dividends and capital gains but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Al Frank Dividend Value Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 6.30.11 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 27.14% 27.39% 32.37% 30.69% 5 years 1.03% 1.26% 3.35% 2.94% Since 9.30.04 inception 4.45% 0.45% 5.37% 4.67% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class - 2.36%; Advisor Class - 2.11% Net Annual Fund Operating Expenses: Investor Class - 1.99%; Advisor Class - 1.74% The advisor has contractually agreed to waive fees through April 30, 2012.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. GROWTH OF A HYPOTHETICAL $10,000 INVESTMENT SINCE INCEPTION Actual performance of investors will vary depending on the timing of their investments in the Fund. Hypothetical investment assumes the reinvestment of dividends and capital gains but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. 3 We know that we will not always be able to outperform the benchmarks in the short run, especially as our focus is always on the long-term prospects of the Funds and the stocks contained therein. As such, we remain pleased with our long-term performance comparisons. For example, Al Frank Fund has enjoyed a 10.24% annualized rate of return since its inception on January 2, 1998, compared to a 4.56% annualized return for the Russell 3000® Index. Al Frank Dividend Value Fund, with its emphasis on generally less-volatile dividend-paying stocks has had a 4.45% annualized rate of return since its inception on September 30, 2004, versus a 5.37% annualized return for the Russell 3000® Index. ***** Remember that both of our Funds are broadly diversified with exposure across nearly all market sectors. Also, as the pie charts below illustrate, we remain very much an all-cap manager, with representation in micro-, small-, mid-, large- and giant-caps. True, we have been shifting more toward larger-cap holdings, given the opportunities presented by the relative inexpensive valuations that were created as a result of small- and mid-cap stocks dramatically outperforming over the past decade, but we have always been equal opportunity stock pickers, free to go where the bargains reside. The following attribution analysis illustrates some of the reasons why the Al Frank and Al Frank Dividend Value Funds performed as they did during the first half of 2011 relative to the Russell 3000® Index. During the six month period ending June 30, 2011, the Al Frank Fund benefited from an overweight position and relatively better stock selection within the Energy Minerals, Process Industries and Transportation sectors, while also realizing relatively better returns from better selection within the Health Services and Technology Services sector, and an underweight position within Finance. In descending order of positive contribution, Health Services, Technology Services, Finance, Industrial Services, Energy Minerals, Process Industries and Transportation proved to be the strongest performers among the sector groups. An overweight position and relatively poor stock selection within the Electronic Technology and Consumer Durables sectors pulled down aggregate portfolio performance. In addition, poor selection in Consumer Staples and Utilities sectors and the performance drag created by our cash position negatively affected relative returns. The Al Frank Fund’s relatively better stock selection within giant, large and micro-cap names lifted relative performance for the six month period. In addition, our relatively poor stock selection within the mid- and small-cap spaces negatively impacted results. Looking at specific stocks, the top five dollar gainers in VALUX were Marathon Oil, UnitedHealth Group, National Semiconductor, Aetna and Brightpoint, in that order. On the other side of the ledger, Harbin Electric, Hudson City Bancorp, Cisco Systems, Palomar Medical Tech and STMicroelectronics were the biggest dollar losers. Al Frank Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Marathon Oil 1.8% Electronic Technology 16.7% 2 McKesson 1.4% Finance 10.7% 3 Norfolk Southern 1.4% Energy Minerals 9.0% 4 Eaton 1.3% Health Technology 7.2% 5 BHP Billiton 1.3% Consumer Durables 6.9% 6 Walt Disney 1.3% Technology Services 6.4% 7 Anadarko Petroleum 1.3% Retail Trade 5.4% 8 Freeport-McMoRan Copper & Gold 1.2% Industrial Services 5.1% 9 UnitedHealth Group 1.2% Transportation 3.9% 10 Bristow Group 1.2% Non-Energy Minerals 3.8% 11 Walgreen 1.2% Distribution Services 3.5% 12 American Software 1.2% Consumer Non-Durables 3.4% 13 Apache 1.2% Other 13.0% 14 Exxon Mobil 1.1% Securities Lending Collateral 3.9% 15 Nippon Telegraph & Telephone 1.1% Short-Term Investments 4.8% As of June 30, 2011.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. 4 COMPOSITION OF FUND BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using FactSet Research Systems During the six month period ended June 30, 2011, the Al Frank Dividend Value Fund benefited from relatively better stock selection within Technology and Technology Services, while also realizing relatively better returns from an overweight position and relatively better selection within the Energy Minerals and Distribution Services sector. In descending order of positive contribution, Electronic Technology, Technology Services, Energy Minerals, Distribution Services and Producer Manufacturing proved to be the strongest performers during the six-month period. An overweight position and relatively poor stock selection within the Consumer Durables, Process Industries, Retail Trade and Non-Energy Minerals sectors accounted for all of VALDX’s relative underperformance. Better stock selection within giant and large-cap names lifted relative performance, while poor selection within the mid-cap space accounted for all of the relative underperformance versus the Russell 3000® Index. Looking at specific stocks, the top five dollar gainers in VALDX were Marathon Oil, National Semiconductor, Williams Companies, VF Corp and Ericsson, in that order. On the other side of the ledger, Hudson City Bancorp, World Wrestling Entertainment, Aceto Corp, Goldman Sachs, and New York Community Bancorp were the biggest dollar losers. Al Frank Dividend Value Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Marathon Oil 1.9% Finance 12.4% 2 Eaton 1.6% Electronic Technology 10.5% 3 Caterpillar 1.6% Energy Minerals 10.0% 4 Freeport-McMoRan Copper & Gold 1.4% Health Technology 6.6% 5 McKesson 1.4% Retail Trade 6.4% 6 Verizon 1.4% Consumer Durables 5.8% 7 BHP Billiton 1.3% Technology Services 5.6% 8 Comcast 1.3% Transportation 4.8% 9 Chevron 1.3% Non-Energy Minerals 4.8% 10 International Business Machines 1.3% Consumer Services 4.3% 11 Intel 1.2% Consumer Non-Durables 4.2% 12 Mattel 1.2% Process Industries 4.2% 13 Genuine Parts 1.2% Producer Manufacturing 4.1% 14 E.I. Du Pont de Nemours 1.2% Other 12.1% 15 Microchip Technology 1.2% Short-Term Investments 4.2% As of June 30, 2011.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. 5 COMPOSITION OF FUND BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using FactSet Research Systems ***** We pride ourselves on our educational heritage and we are always striving to keep shareholders and prospective shareholders abreast of our thinking. While many are receiving our philosophical musings via their subscriptions to The Prudent Speculator newsletter, we encourage those who are not subscribers to e-mail us at info@alfrank.com for additional information and to sign up for our free electronic offerings. In fact, we just published on August 15 our latest Special Report titled How We Are Navigating. All of us at AFAM | Innealta Capital thank you for your continued loyalty and patronage. We appreciate the faith you have shown in us and I am proud to say that I continue to invest my own money right alongside our shareholders in both of our Funds. Sincerely, John Buckingham Opinions expressed are those of John Buckingham, which are subject to change and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. This material must be preceded or accompanied by a prospectus. Read it carefully before investing. Mutual fund investing involves risk.Principal loss is possible. Investing in securities of small- and medium-capitalization companies will involve greater price volatility and more limited liquidity than large-capitalization companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. Diversification does not assure a profit or protect against loss in a declining market. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies.It is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is reconstituted annually to ensure new and growing equities are reflected.The Russell 3000® Value Index measures the performance of those Russell 3000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Al Frank Funds are distributed by Quasar Distributors, LLC. 6 Al Frank Funds EXPENSE EXAMPLE at June 30, 2011 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both the Investor Class and the Advisor Class at the beginning of the period and held for the entire period (1/1/11– 6/30/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.49% and 1.24% per the operating expenses limitation agreement for the Al Frank Fund Investor Class and Advisor Class, respectively, and 1.98% and 1.73% for the Al Frank Dividend Value Fund Investor Class and Advisor Class, respectively. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. Al Frank Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 7 Al Frank Funds EXPENSE EXAMPLE at June 30, 2011 (Unaudited), Continued Al Frank Dividend Value Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Dividend Value Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 8 Al Frank Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at June 30, 2011 (Unaudited) Al Frank Fund at June 30, 2011 Al Frank Dividend Value Fund at June 30, 2011 Percentages represent market value as a percentage of total investments. 9 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares COMMON STOCKS: 94.98% Value COMMUNICATIONS: 2.00% Major Telecommunications: 2.00% Nippon Telegraph & Telephone Corp. – ADR $ Verizon Communications, Inc. Total Communications (Cost $1,889,120) CONSUMER DURABLES: 6.91% Automotive Aftermarket: 0.83% Cooper Tire & Rubber Co. Electronics/Appliances: 1.39% Helen of Troy Ltd. (a) (b) Whirlpool Corp. Homebuilding: 1.28% D.R. Horton, Inc. M.D.C. Holdings, Inc. Toll Brothers, Inc. (a) Recreational Products: 2.48% Activision Blizzard, Inc. Hasbro, Inc. Mattel, Inc. Tools & Hardware: 0.93% Briggs & Stratton Corp. Total Consumer Durables (Cost $6,575,692) CONSUMER NON-DURABLES: 3.37% Apparel/Footwear: 0.63% Delta Apparel, Inc. (a) Food: Major Diversified: 0.89% Kraft Foods, Inc. – Class A Food: Meat/Fish/Dairy: 0.85% Tyson Foods, Inc. – Class A Tobacco: 1.00% Philip Morris International Inc. Total Consumer Non-Durables (Cost $2,273,316) CONSUMER SERVICES: 3.22% Cable/Satellite TV: 1.00% Comcast Corp. – Class A Casinos/Gaming: 0.49% International Game Technology Hotels/Resorts/Cruiselines: 0.42% Carnival Corp. (b) The accompanying notes are an integral part of these financial statements. 10 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Media Conglomerates: 1.31% Walt Disney Co. $ Total Consumer Services (Cost $2,677,530) DISTRIBUTION SERVICES: 3.55% Electronics Distributors: 2.14% Avnet, Inc. (a) Ingram Micro, Inc. – Class A (a) Wayside Technology Group, Inc. Medical Distributors: 1.41% McKesson Corp. Total Distribution Services (Cost $2,501,940) ELECTRONIC TECHNOLOGY: 16.66% Aerospace & Defense: 3.75% Ducommun, Inc. General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Computer Communications: 1.68% Cisco Systems, Inc. Digi International, Inc. (a) Computer Peripherals: 1.89% Seagate Technology PLC (b) Western Digital Corp. (a) Xyratex Ltd. (a) (b) Computer Processing Hardware: 1.70% Apple Inc. (a) Hewlett Packard Co. Electronic Components: 1.97% AVX Corp. Benchmark Electronics, Inc. (a) Vishay Intertechnology, Inc. (a) Electronic Production Equipment: 0.83% Lam Research Corp. (a) Semiconductors: 4.08% Alpha & Omega Semiconductor Ltd. (a) (b) Diodes, Inc. (a) Intel Corp. Pericom Semiconductor Corp. (a) STMicroelectronics N.V. – ADR (c) The accompanying notes are an integral part of these financial statements. 11 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Telecommunications Equipment: 0.76% Corning, Inc. $ Total Electronic Technology (Cost $13,182,475) ENERGY MINERALS: 8.99% Integrated Oil: 4.79% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. – ADR Oil & Gas Production: 4.20% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Total Energy Minerals (Cost $5,756,509) FINANCE: 10.66% Financial Conglomerates: 1.72% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers: 2.29% Ameriprise Financial, Inc. Goldman Sachs Group, Inc. NASDAQ OMX Group, Inc. (a) Life/Health Insurance: 0.61% Metlife, Inc. Major Banks: 2.26% Bank of New York Mellon Corp. BB&T Corp. Wells Fargo & Co. Property/Casualty Insurance: 1.56% Endurance Specialty Holdings Ltd. (b) Travelers Companies, Inc. Real Estate Investment Trusts: 0.99% BioMed Realty Trust, Inc. Regional Banks: 0.58% TCF Financial Corp. Savings Banks: 0.65% Hudson City Bancorp, Inc. Total Finance (Cost $8,703,821) The accompanying notes are an integral part of these financial statements. 12 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value HEALTH SERVICES: 2.27% Managed Health Care: 2.27% Aetna, Inc. $ UnitedHealth Group, Inc. Total Health Services (Cost $927,152) HEALTH TECHNOLOGY: 7.24% Medical Specialties: 3.65% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) Pharmaceuticals: Major: 3.59% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG – ADR Total Health Technology (Cost $6,181,203) INDUSTRIAL SERVICES: 5.10% Contract Drilling: 1.12% Diamond Offshore Drilling, Inc. (c) Engineering & Construction: 1.92% Tutor Perini Corp. URS Corp. (a) Environmental Services: 0.87% Waste Management Inc. Oilfield Services/Equipment: 1.19% Bristow Group, Inc. Total Industrial Services (Cost $5,647,582) NON-ENERGY MINERALS: 3.82% Construction Materials: 0.45% Smith-Midland Corp. (a) (e) Other Metals/Minerals: 1.32% BHP Billiton Ltd. – ADR (c) Precious Metals: 2.05% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Total Non-Energy Minerals (Cost $2,269,768) PROCESS INDUSTRIES: 2.59% Agricultural Commodities/Milling: 1.07% Archer-Daniels-Midland Co. The accompanying notes are an integral part of these financial statements. 13 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Chemicals: Major Diversified: 0.76% E.I. Du Pont de Nemours and Co. $ Chemicals: Specialty: 0.76% OM Group, Inc. (a) Total Process Industries (Cost $1,333,017) PRODUCER MANUFACTURING: 1.34% Industrial Machinery: 1.34% Eaton Corp. Total Producer Manufacturing (Cost $953,929) RETAIL TRADE: 5.43% Apparel/Footwear Retail: 1.87% American Eagle Outfitters, Inc. Stage Stores, Inc. Discount Stores: 0.64% Wal-Mart Stores, Inc. Drugstore Chains: 1.19% Walgreen Co. Home Improvement Chains: 0.85% Home Depot, Inc. Specialty Stores: 0.88% Staples, Inc. Total Retail Trade (Cost $4,698,125) TECHNOLOGY SERVICES: 6.35% Information Technology Services: 1.12% International Business Machines Corp. Internet Software/Services: 1.46% United Online, Inc. United Technologies Corp. Packaged Software: 3.77% American Software, Inc. – Class A Compuware Corp. (a) Microsoft Corp. Symantec Corp. (a) Total Technology Services (Cost $5,108,376) TRANSPORTATION: 3.86% Marine Shipping: 2.13% Navios Maritime Holdings, Inc. (b) (c) Tidewater, Inc. Tsakos Energy Navigation Ltd. (b) The accompanying notes are an integral part of these financial statements. 14 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Railroads: 1.40% Norfolk Southern Corp. $ Trucking: 0.33% Arkansas Best Corp. Total Transportation (Cost $2,775,494) UTILITIES: 1.62% Electric Utilities: 1.62% DTE Energy Co. Edison International Total Utilities (Cost $1,485,991) Total Common Stocks (Cost $74,941,040) SHORT-TERM INVESTMENTS: 4.80% Money Market Funds: 4.80% Invesco STIT-STIC Liquid Assets Portfolio, Institutional Class, 0.00% (d) Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.00% (d) Total Money Market Funds (Cost $5,143,394) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 3.88% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.00% (d) (Cost $4,152,185) Total Investments (Cost $84,236,619): 103.66% Liabilities in Excess of Other Assets: (3.66)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a)Non-income producing security. (b)U.S. traded security of a foreign issuer. (c)All or a portion of this security is on loan.Total loaned securities had a market value of $4,070,770 at June 30, 2011.See Note 9 in Notes to Financial Statements. (d)Rate shown is the 7-day yield as of June 30, 2011. (e)Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer.See Note 5 in the Notes to Schedule of Investments. The accompanying notes are an integral part of these financial statements. 15 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares COMMON STOCKS: 95.82% Value COMMUNICATIONS: 2.48% Major Telecommunications: 2.48% Nippon Telegraph & Telephone Corp. – ADR $ Verizon Communications, Inc. Total Communications (Cost $374,461) CONSUMER DURABLES: 5.76% Automotive Aftermarket: 0.61% Cooper Tire & Rubber Co. Electronics/Appliances: 1.05% Whirlpool Corp. Homebuilding: 0.90% M.D.C. Holdings, Inc. Recreational Products: 2.15% Activision Blizzard, Inc. Mattel, Inc. Tools & Hardware: 1.05% Briggs & Stratton Corp. Total Consumer Durables (Cost $1,025,181) CONSUMER NON-DURABLES: 4.18% Apparel/Footwear: 1.10% VF Corp. Food: Major Diversified: 0.99% Kraft Foods, Inc. – Class A Food: Meat/Fish/Dairy: 0.98% Tyson Foods, Inc. – Class A Tobacco: 1.11% Philip Morris International Inc. Total Consumer Non-Durables (Cost $499,029) CONSUMER SERVICES: 4.32% Cable/Satellite TV: 1.28% Comcast Corp. – Class A Casinos/Gaming: 0.99% International Game Technology Media Conglomerates: 1.09% Walt Disney Co. Movies/Entertainment: 0.96% World Wrestling Entertainment, Inc. – Class A Total Consumer Services (Cost $724,446) The accompanying notes are an integral part of these financial statements. 16 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value DISTRIBUTION SERVICES: 3.31% Electronics Distributors: 0.68% Wayside Technology Group, Inc. $ Medical Distributors: 1.41% McKesson Corp. Wholesale Distributors: 1.22% Genuine Parts Co. Total Distribution Services (Cost $362,001) ELECTRONIC TECHNOLOGY: 10.50% Aerospace & Defense: 2.26% L-3 Communications Holdings, Inc. Lockheed Martin Corp. Computer Communications: 1.05% Cisco Systems, Inc. Computer Processing Hardware: 0.72% Hewlett Packard Co. Electronic Components: 1.90% AVX Corp. DDi Corp. Semiconductors: 3.44% Intel Corp. Microchip Technology, Inc. STMicroelectronics N.V. – ADR Telecommunications Equipment: 1.13% Telefonaktiebolaget LM Ericsson – ADR Total Electronic Technology (Cost $1,612,437) ENERGY MINERALS: 10.02% Integrated Oil: 7.17% Chevron Corp. Eni S.p.A. – ADR Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. – ADR Total SA – ADR Oil & Gas Production: 2.85% Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Total Energy Minerals (Cost $1,202,641) The accompanying notes are an integral part of these financial statements. 17 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value FINANCE: 12.36% Financial Conglomerates: 1.85% JPMorgan Chase & Co. $ Prudential Financial, Inc. Investment Banks/Brokers: 1.83% Ameriprise Financial, Inc. Goldman Sachs Group, Inc. Major Banks: 1.95% Bank of New York Mellon Corp. BB&T Corp. Property/Casualty Insurance: 4.07% American Financial Group, Inc. Chubb Corp. Endurance Specialty Holdings Ltd. (a) Travelers Companies, Inc. Real Estate Investment Trusts: 0.90% LTC Properties, Inc. Savings Banks: 1.76% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Total Finance (Cost $1,956,933) HEALTH SERVICES: 0.99% Managed Health Care: 0.99% Aetna, Inc. Total Health Services (Cost $178,411) HEALTH TECHNOLOGY: 6.60% Medical Specialties: 2.97% Baxter International, Inc. Covidien PLC (a) Medtronic, Inc. Pharmaceuticals: Major: 3.63% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG – ADR Total Health Technology (Cost $984,852) INDUSTRIAL SERVICES: 2.81% Contract Drilling: 0.91% Diamond Offshore Drilling, Inc. The accompanying notes are an integral part of these financial statements. 18 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Environmental Services: 1.04% Waste Management Inc. $ Oilfield Services/Equipment: 0.86% Bristow Group, Inc. Total Industrial Services (Cost $518,925) NON-ENERGY MINERALS: 4.83% Other Metals/Minerals: 1.33% BHP Billiton Ltd. – ADR Precious Metals: 2.53% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (a) Steel: 0.97% Nucor Corp. Total Non-Energy Minerals (Cost $543,729) PROCESS INDUSTRIES: 4.18% Agricultural Commodities/Milling: 1.02% Archer-Daniels-Midland Co. Chemicals: Major Diversified: 1.21% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 1.95% Aceto Corp. Methanex Corp. (a) Total Process Industries (Cost $550,858) PRODUCER MANUFACTURING: 4.12% Industrial Conglomerates: 1.01% 3m Co. Industrial Machinery: 1.56% Eaton Corp. Trucks/Construction/Farm Machinery: 1.55% Caterpillar, Inc. Total Producer Manufacturing (Cost $425,062) RETAIL TRADE: 6.35% Apparel/Footwear Retail: 1.82% American Eagle Outfitters, Inc. Stage Stores, Inc. Discount Stores: 0.90% Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 19 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares Value Drugstore Chains: 1.02% Walgreen Co. $ Electronics/Appliances Stores: 0.53% Best Buy Co., Inc. Home Improvement Chains: 1.02% Home Depot, Inc. Specialty Stores: 1.06% Staples, Inc. Total Retail Trade (Cost $1,171,718) TECHNOLOGY SERVICES: 5.64% Information Technology Services: 1.25% International Business Machines Corp. Internet Software/Services: 2.22% United Online, Inc. United Technologies Corp. Packaged Software: 2.17% American Software, Inc. – Class A Microsoft Corp. Total Technology Services (Cost $852,716) TRANSPORTATION: 4.85% Marine Shipping: 3.34% Navios Maritime Holdings Inc. (a) Ship Finance International Ltd. (a) Tidewater, Inc. Tsakos Energy Navigation Ltd. (a) Railroads: 1.05% Norfolk Southern Corp. Trucking: 0.46% Arkansas Best Corp. Total Transportation (Cost $826,359) UTILITIES: 2.52% Electric Utilities: 2.52% DTE Energy Co. Edison International Exelon Corp. Total Utilities (Cost $408,324) Total Common Stocks (Cost $14,218,083) The accompanying notes are an integral part of these financial statements. 20 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS: 4.20% Value Money Market Funds: 4.20% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.00% (b) (Cost $748,628) $ Total Investments (Cost $14,966,711): 100.02% Liabilities in Excess of Other Assets: (0.02)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a)U.S. traded security of a foreign issuer. (b)Rate shown is the 7-day yield as of June 30, 2011. The accompanying notes are an integral part of these financial statements. 21 Al Frank Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2011 (Unaudited) Al Frank Al Frank Dividend Fund Value Fund ASSETS Investments in securities, at value: Non-affiliates (cost $83,982,693 and $14,966,711, respectively)1 $ $ Affiliates (cost $253,926 and $0, respectively) — Total investments in securities, at value (cost $84,236,619 and $14,966,711, respectively) Cash Receivables: Securities sold — Dividends and interest Fund shares sold Securities lending — Prepaid expenses Total assets LIABILITIES Payables: Collateral on securities loaned — Fund shares redeemed — Due to advisor Transfer agent fees and expenses Administration fees Distribution fees Shareholder reporting expenses Audit fees Fund accounting fees Custody fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Advisor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net assets $ $ 1Includes loaned securities with a market value of $ $
